446 F.2d 906
TRAVELERS INDEMNITY COMPANY, Plaintiff-Appellant,v.FEDERAL INSURANCE COMPANY, Defendant-Appellee.
No. 27760.
United States Court of Appeals, Fifth Circuit.
January 5, 1970.

Appeal from the United States District Court for the Northern District of Georgia at Atlanta; Newell Edenfield, Judge.
James A. Eichelberger, Atlanta, Ga., for plaintiff-appellant.
Palmer H. Ansley, Ben L. Weinberg, Jr., Atlanta, Ga., for defendant-appellee.
Before BELL, AINSWORTH, and CARSWELL, Circuit Judges.
PER CURIAM:


1
The judgment appealed from is affirmed on the basis of the opinion of the District Court: Travelers Indemnity Company v. Federal Insurance Company, N.D.Ga., 1969, 297 F. Supp. 1346.


2
Affirmed.